Citation Nr: 1642606	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  09-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for asthma, including as secondary to the allergies.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By a rating action in September 2006, the RO denied the Veteran's claims of entitlement to service connection for allergies.  Subsequently, in a rating action in November 2007, the RO confirmed its previous denial of service connection for allergies and denied a claim of service connection for asthma.  In January 2008, the RO confirmed and continued its denial of the claims for allergies and asthma.  Subsequently, in a rating action in August 2011, the RO denied the claim for service connection for a low back disorder.  The Veteran perfected timely appeals to the above rating decisions.  

In February 2013, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2013.  In December 2014, the Board again remanded the case to the RO for further evidentiary development.  An SSOC was issued in June 2015.  

In February 2016, the Board once again remanded the case for further evidentiary development.  Following the requested development, another SSOC was issued in June 2016.  

On August 22, 2016, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

A.  S/C-Asthma/allergies.

The Veteran maintains that he developed allergies, which later developed into asthma as a result of military service.  At his personal hearing in August 2016, the Veteran reported that he did not have any allergy problems or problems with his sinuses when he went into the military.  The Veteran testified that he developed problems allergies and asthma shortly after his discharge from service.  The Veteran indicated that he started going to the VA medical center (VAMC) in Memphis for hearing loss and ear infections, with fluid buildup behind his ear drums; he was placed on antibiotics.  The Veteran stated that it was then that it was discovered that he suffers from allergies and asthma.  

As noted in the Introduction, the case was before the Board in February 2016.  At that time, the record reflected that the Veteran was afforded a VA examination in March 2013, following which the examiner opined that it is at least as likely as not (50% probability or more) that the Veteran's allergies and asthma did not begin during, were not caused by, and are not etiologically related to any incident of active-duty, to include environmental changes while on active duty.  The examiner further opined that it is at least as likely as not (50% probability or more) that the Veteran's asthma was caused in whole or in part by his allergies and is aggravated by nocturnal and postural increase in symptoms from release of respiratory secretions from chronic rhinosinusitis into the lower respiratory tract as a result of extensive sinus surgery.  In an addendum to the March 2013 VA examination, in April 2015, the VA examiner stated that the Veteran had been extensively treated for allergic rhinitis and chronic sinusitis present since childhood; and, he had been repetitively evaluated and treated at the VA Medical Center Memphis since 2001 by ENT surgeons, by allergy specialists since 2006, and by pulmonologists since 2007, with all available records reviewed.  The examiner noted that a diagnosis of bronchial asthma was first established in the allergy clinic, noting multiple allergic factors in triggering acute episodes, and the Veteran was treated with continuing desensitization, and appropriate bronchodilator and anti-allergic medications.  The examiner further noted that the Veteran currently had both allergies and asthma, with allergies present before entry into active duty, and asthma diagnosed and treated since 2006.  The examiner concluded that there was no evidence that environmental changes on active duty caused chronic persistent asthma, and there was no definitive record of allergies being aggravated during active military service.  

In its remand in February 2016, the Board noted that the Veteran's October 1979 entrance examination was negative for any clinical finding of allergies or asthma.  As such, the Veteran was presumed sound at entry.  Accordingly, the Board concluded that it had to be determined whether the presumption of soundness was rebutted by clear and unmistakable evidence.  The Board remanded the case and requested that the Veteran be afforded a VA examination.  In the remand instructions, the examiner was asked to provide an opinion as to whether (a) it is at least as likely as not (50 percent probability or more) that the Veteran's allergies and asthma began during, were caused by, or are etiologically related to any incident of active duty, to include environmental changes while on active duty; (b) it is at least as likely as not (50 percent probability or more) that the Veteran's asthma was caused (in whole or in part) by his allergies; and (c) it is at least as likely as not (50 percent probability or more) that the Veteran's asthma is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his allergies.  

Pursuant to the Board remand, the Veteran's file was referred to a VA examiner for review and opinion in May 2016.  On May 24, 2016, the examiner stated that she had reviewed the Veteran's records extensively and could not locate his service records or his medical records related to the period shortly after discharge from active duty.  The examiner noted that the only service treatment record she located was a note dated February 25, 1980 related to an ear exam.  The examiner stated that, based on the previous examinations and the Veteran's statements, there was no clear and unmistakable evidence that asthma pre-existed his period of active duty.  She further noted that previous examinations stated that the diagnosis of asthma was made years after discharge from active duty, and the Veteran could not recall being diagnosed with asthma during active duty, and he indicated that he started getting treatment for asthma around 1983/1984.  The examiner cited to the opinion offered by the previous examiner that it is at least as likely as not that allergies and asthma did not begin during, were not caused by, and are not etiologically related to any incident of active duty, to include environmental changes while on active duty.  She stated that she had no evidence to provide a contrary opinion to that of the specialist pulmonary examiner.  

The Board finds the May 2016 VA opinion to be inadequate.  Significantly, the examiner indicated she could not locate his service records despite service treatment records (STRs) in the file showing that October 1979 entrance examination was negative for any clinical finding of allergies or asthma.  Moreover, while the examiner appeared to have answered the question as to direct service connection by stating her agreement with the previous examiner, she did not address questions (b) and (c) noted above.  

In light of the noncompliance with the Board's prior remand directives, the Board finds the May 2016 VA medical opinion to be inadequate and a new examination must be provided prior to any appellate review.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

B.  S/C-Low back disorder.

The Veteran maintains that service connection is warranted for a low back disorder.  The Veteran essentially contends that he developed a back disorder as a result of a fall in service.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

In this regard, the Board notes that the STRs including a consultation sheet, dated in January 1980, which indicates that the Veteran was seen in the emergency room with muscular back pain for the past 2 weeks.  He was given a provisional diagnosis of back pain.  The Veteran was sent to physical therapy for evaluation and treatment.  A treatment note from the physical therapy clinic, dated in January 1980, indicates that the Veteran had a history of low back pain for 2 weeks following a fall down stairs; he had no previous history of pain.  The impression was muscle soreness in the lower back.  

In a statement in support of claim, dated in March 2011, the Veteran indicated that he fell down a flight of stairs and injured his lower back.  Since then, he has had a chronic back pain.  Submitted in support of the claim was a script, dated in November 2008, which ordered an MRI of the Veteran's lumbar spine due to a diagnosis of back pain.  

Also submitted in support of the claim were VA progress notes dated from February 2010 to June 2011.  These records show that the Veteran received clinical attention for complaints of low back pain.  A primary care note, dated April 15, 2010, reflects diagnoses of low back pain and degenerative joint disease of the spine.  It also reflects a diagnosis of perennial allergic rhinitis, and asthma, unspecified.   

In his substantive appeal (VA Form 9), received in October 2013, the Veteran indicated that he injured his back in the military and he continues to suffer with pain from the injury every day.  The Veteran related that he was still receiving treatment for his back problem today.  Similar contentions were made at the personal hearing in August 2016.  

The Veteran's reports of back symptoms present since service is an indication that a current back disability may be associated with his active service.  Hence, VA has a duty to provide an examination and obtain a medical opinion as to this claim.  

The case is hereby REMANDED to the AOJ for the following actions:

1.  Send a letter to the Veteran asking him to identify all providers of medical care for his claimed asthma/allergies, and low back disorder, that he has not previously identified and to execute the necessary authorization for VA to assist him in obtaining any such evidence.  Then obtain any such evidence and associate it with the claims file.  Also obtain any recent VA treatment records and associate them with the claims file.  

2.  Schedule the Veteran for a VA medical examination in order to obtain an opinion related to etiology of the Veteran's asthma/allergies.   The examiner must review the claims file in conjunction.  This review must include a review of the service treatment records, records which the examiner who provided the May 2016 opinion expressly stated she could not locate.  Service treatment records are associated with the claims file and failure to review those records will likely make any opinion rendered inadequate.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  Following a review of the entire file and examination of the Veteran, the examiner must provide the following opinions: 

(a) Whether the Veteran had allergies and/or asthma prior to entrance into active service in October 1979.  The examiner must provide a complete explanation for whatever conclusion he or she reaches.  The Board is expressly not asking for a statement expressed in terms of "at least as likely as not" as this language is not part of the particular legal standard that is required in this case.  Rather, the examiner must express his or her confidence in the conclusion (how sure he or she is of her conclusion) and explain why.  

(b)  If the examiner concludes that either the allergies or the asthma preexisted the Veteran's entrance into active service, then the examiner must provide an opinion as to whether such preexisting condition was not chronically worsened beyond its natural progression during the Veteran's active ser4vice from October 1979 to February 1980.  The examiner must provide a complete explanation for whatever conclusion he or she reaches.  The Board is indeed asking the examiner to express an opinion regarding a negative, i.e., whether such preexisting condition was not chronically worsened beyond its natural progression during the Veteran's active service.  Again, The Board is expressly not asking for a statement expressed in terms of "at least as likely as not" as this language is not part of the particular legal standard that is required in this case.  Rather, the examiner must express his or her confidence in the conclusion (how sure he or she is of her conclusion) and explain why.  

(c)  Regardless of the answers to the first two questions above, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current asthma/allergies were present during his active service or were caused by his active service.  The examiner must provide a complete explanation for any conclusion reached.  

(d)  Finally, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current asthma suffered by the Veteran was caused by the Veteran's allergies or chronically worsened by his allergies.  

3.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current low back disability.  The entire file should be made available to the examiner for review.  All appropriate diagnostic tests and studies should be conducted.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Based upon a review of the file, the examiner should be asked to provide an opinion, , as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back disorder, had its onset during the Veteran's military service or is otherwise traceable thereto, even in part.  The examiner must provide an explantation to support any conclusion reached.  The examiner should also specify the reasons for accepting or rejecting the Veteran's statements of continuity of back symptoms since military service.  

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, readjudicate the Veteran's claims that are the subject of this Remand.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



